Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, 30, 32-35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ose (JP 2011106015).
 	Regarding claim 25. Ose teaches in figs. 1, 2 an apparatus, comprising: a chamber (film forming chamber 100 [12]) configured to allow at least one gas to flow therethrough (gas goes in thru 135 and out thru 155 [15], figs. 1, 2); a first electrode (2nd electrode 140 [15]) in the chamber (fig. 1 ,2) comprising a first surface, a second surface (top and bottom surfaces of the upper plate section of 140, fig. 2), and a hole extending through the first and second surfaces (fig. 2, exhaust holes 142 thru said surfaces [20]), wherein the first electrode is configured to be non-powered (grounded [15]), and wherein the hole is configured to receive an optic piece (it is noted this recitation does not cite nor implies additional structure; rather it is wholly directed to intended usage of the apparatus, MPEP 2114; one is capable of simply inserting an appropriately sized substrate into one hole as part of an intended use); a second electrode (1st electrode 120 [15]) in the chamber (fig. 1) comprising a first surface and a second surface (top and bottom surfaces of 120 fig. 2), wherein the second electrode is configured to be powered (fig. 1 [15] via RF 200), and wherein the second surface of the second electrode faces the first surface of the first electrode (bottom of 120 faces top of 140 fig. 2); regarding wherein the optic piece has a tip (details of the substrate/workpiece does not limit the apparatus structure and is part of intended use, MPEP 2115), and wherein the hole is configured to position the optic piece such that the tip of the optic piece extends past the first surface of the first electrode and into the chamber by up to 2 millimeters (this relates to intended use; further since in Ose Fig. 2, there is clearly a clearance between 140 and 120, it allows for an inserted substrate in a hole in 140 to be capable of extending beyond the surface of 140 facing 120 at least 0mm, within the claimed range); wherein the hole is configured to position the optic piece such that micro-plasmas formed within the chamber treat the tip of the optic piece (again, this is intended use and does not structurally limit the apparatus; further since Ose discloses a parallel electrode plasma treatment system, the tip/end of a substrate in one hole of 140 and facing the processing space will be exposed to the generated plasma between 120/140; micro-plasmas do not limit the apparatus structure and may be considered as a sub or regional plasma of the overall plasma between 120/140 such as localized parts of the plasma or local plasma fields near said substrate between 120/140).
 	Regarding claim 26. Ose teaches the apparatus of claim 25, further comprising a power supply (HF 200 [15]) configured to apply an electric potential across the first electrode and the second electrode (this is a capacitively coupled/parallel plate system where opposing electrodes create a field to generate plasma between, [2]).
 	Regarding claim 27. Ose teaches the apparatus of claim 25, wherein the first surface of the first electrode and the second surface of the second electrode are separated by a distance of less than 2 cm (it is less than 1cm [21]).
 	Regarding claim 30. Ose teaches a system, comprising: a chamber configured to allow at least one gas to flow therethrough (see claim 25); a first electrode comprising a first surface, a second surface, and a hole extending through the first and second surfaces (claim 25), wherein the first electrode is configured to be non-powered (cl. 25), a second electrode comprising a first surface and a second surface, wherein the second electrode is configured to be powered (cl. 25), and wherein the second surface of the second electrode faces the first surface of the first electrode (cl. 25); an optic piece positioned in the hole in the first electrode (cl. 25), wherein the optic piece includes a first portion that extends beyond the second surface of the first electrode (this does not add further structure to the apparatus, MPEP 2114 and relates to details of the workpiece and its use w/ the apparatus, MPEP 2114, 2115, both of which are intended uses; one is capable of simply using an appropriately sized substrate that is long enough to extend from the top or below of the perforated side of 140 when placed in one of the holes of 140 as an intended use; note both sides of perforated 140 has clearance, thus allowing extension of at least 0mm); regarding wherein the hole is configured to position the optic piece such that the optic piece includes a first portion that extends beyond the second surface of the first electrode and a second portion that extends past the first surface of the first electrode and into the chamber by up to 2 millimeters, wherein the hole is configured to position the optic piece such that micro-plasmas formed within the chamber treat the second portion of the optic piece (see claim 25; claimed second portion being the substrate tip in claim 25).
 	Regarding claim 32. Ose teaches the system of claim 30, wherein the second portion of the optic piece extends between the first surface of the first electrode and the second surface of the second electrode (as disc in claims 30, 31, e.g. a rod shaped substrate inserted into one of the holes of 140 and extending through and between said surfaces of 140).
 	Regarding claim 33. Ose teaches the system of claim 30, wherein the second portion of the first electrode has a length of less than 1 mm (since the electrodes have a side of 1m or more [21] it must have at least a miniscule sub part/2nd portion that is less than 1 mm).
 	Regarding claim 34. Ose teaches the system of claim 30, further comprising a power supply configured to apply an electric potential across the first electrode and the second electrode (see claim 26).
 	Regarding claim 35. Ose teaches the system of claim 30, wherein the first surface of the first electrode and the second surface of the second electrode are separated by a distance of less than 2 cm (see claim 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ose (JP 2011106015).
 	Regarding claim 28. Ose teaches the apparatus of claim 27, wherein the distance is less than 1 cm (the claimed range is encompassed by Ose, as discussed in previous claims, rendering a prima facie of obviousness).
 	Regarding claim 36. Ose teaches the system of claim 35, wherein the distance is less than 1 cm, see above.
Claim 29, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ose (JP 2011106015) in view of Matsumoto (US 20070227664).
 	Regarding claim 29. Ose teaches the apparatus of claim 25, but does not teach further comprising at least one DC bias control mechanism configured to control at least one condition of at least one of a physical bombardment and an environment of the chamber, however Matsumoto teaches in [84], fig. 15, 16  DC bias control mechanism/98 DC bias source configured to control at least one condition of at least one of a physical bombardment and an environment of the chamber ([84], sputtering to remove deposits on the electrode); it would be obvious to those skilled in the art at invention time to modify Ose to allow removal of build up deposits on the electrode and increase plasma density [84].
 	Regarding claim 37. Ose teaches the system of claim 30, further in view of Matsumoto, teaches comprising at least one DC bias control mechanism configured to control at least one condition of at least one of a physical bombardment and an environment of the chamber (see claim 29).

Response to Arguments
Applicant's arguments filed 9/28/22 have been fully considered and the previous grounds of rejection are withdrawn and replaced with new grounds/modified rejections as necessitated by the newly amended claims, including independent claims 25, 30. Additionally, since the primary reference Ose is still used, responses are provided to the applicant's arguments still pertinent to the rejections. The applicant argues with reference to amended claim 25 that though the system disclosed by Ose includes holes, the function performed by these holes is completely different from that performed by the claimed holes, and the manner of positioning a workpiece disclosed by Ose is likewise completely difference from the claimed manner of positioning a workpiece. Ose does not disclose the use of a hole to position the workpiece in a desired location with reference to the electrodes. The argument was considered but was not found persuasive. The applicant clearly affirms that the differences from the prior art lie in the usage of the apparatus and not in concrete structural differences. For instance, relating to the function performed by the holes, the manner of positioning the workpiece and the use of the hole. These are all clear recitations of intended use and are explicitly addressed in MPEP 2114 and MPEP 707.07(f) ¶ 7.37.09, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function… a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.” Since the arguments to claims 26, 27 and 30, 32-35 depend from those of claim 25 as mentioned above, the responses provided above also apply to them. Regarding claims 28, 36 rejected under 35 USC 103, the applicant argues the same amended language from independent claims 25, 30 rejected previously under 35 USC 102 and further states “Moreover, utilizing the exhaust holes 142 disclosed by Ose in the manner suggested in the Office Action (e.g., by "inserting an appropriately sized substrate into one hole," as suggested at page 3 of the Office Action) would cause the system of Ose not to function in its intended manner, as a substrate positioned in this manner would both obstruct the flow of gas through such a hole, and interfere with motion of the substrate through the chamber. Such a modification would additionally change the principle of operation of system described by Ose.” The argument was considered but was not found persuasive. The applicant appears to argue on the grounds of modifications to a primary reference prior art cannot render the prior art unsatisfactory for its intended purpose and cannot change the principle of operation of the primary reference MPEP 2143.01. However, it is noted that the primary reference Ose is not being modified by a secondary reference (since the mentioned claimed elements are rejected under 35 USC 102) nor need to be modified by a secondary reference (since there is no structural difference from the prior art). MPEP 2143.01 first states, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so.” Therefore, the applicant’s rationales are for obviousness type rejections under 35 USC 103 modifying a primary reference and not applicable. Arguments to claims 29, 37 depend on those to claims 25 and 30, which were addressed previously and the responses provided above also apply to claims 29, 37. Regarding claim 35 USC 112(b) rejection to claim 33, the claim is amended and the rejection is withdrawn.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718